                                                                          Case 4:18-cv-04662-YGR Document 69 Filed 11/15/19 Page 1 of 1




                                                                  1

                                                                  2
                                                                                                       UNITED STATES DISTRICT COURT
                                                                  3
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                  4

                                                                  5   RABAB ABDULHADI,                                 Case No.: 4:18-cv-04662-YGR
                                                                  6               Plaintiff,                           ORDER VACATING COMPLIANCE HEARING
                                                                  7         vs.
                                                                  8   BOARD OF TRUSTEES OF THE CALIFORNIA
                                                                      STATE UNIVERSITY, ET. AL.,
                                                                  9
                                                                                   Defendants.
                                                                 10

                                                                 11          The Court is in receipt of the Declaration of Bradley S. Phillips in Response to Order to Show
                                                                 12   Cause. (Dkt. No. 67.) Upon review and consideration of the declaration, the Court VACATES the
                               Northern District of California
United States District Court




                                                                 13   compliance hearing set for November 22, 2019.
                                                                 14          However, the Court ORDERS that Mr. Phillips shall attend, in person, the next Court
                                                                 15   appearance.
                                                                 16          IT IS SO ORDERED.
                                                                 17

                                                                 18   Dated: November 15, 2019
                                                                                                                        ____________________________________
                                                                 19
                                                                                                                              YVONNE GONZALEZ ROGERS
                                                                 20                                                      UNITED STATES DISTRICT COURT JUDGE

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
